First and foremost, I would like to convey to the Assembly greetings from Mr. John Pombe Joseph Magufuli, President of the United Republic of Tanzania, who, owing to pressing engagements at home, including dealing with the aftermath of the recent devastating earthquake in north-western Tanzania, could not attend today’s meeting. He reaffirms Tanzania’s commitment to the United Nations and its ideals, and wishes the Assembly success in its deliberations.
On behalf of the people and the Government of the United Republic of Tanzania, I would like to congratulate the President on his election to lead the General Assembly at its seventy-first session. My delegation wishes him and his team a successful tenure as they preside over our collective global agenda. Tanzania pledges its support and cooperation to him in discharging his duties and responsibilities. We would also like to commend his predecessor, Mr. Mogens Lykketoft, President of the Assembly at its seventieth session, for his tireless efforts in sustaining momentum for the implementation of the Sustainable Development Goals (SDGs).
I would like to assure the Assembly of Tanzania’s continued support to our shared commitment to addressing the myriad challenges facing the world, including, but not limited to, poverty, injustice, climate change and violent extremism. The United Republic of Tanzania is counting on the leadership of the President in mobilizing the world to implement the 2030 Agenda for Sustainable Development. Now that the framework for the global indicators is in place, the onus is on us to ensure effective implementation of the Agenda. We welcome the theme that the Member States adopted for this session of the Assembly — “The Sustainable Development Goals: a universal push to transform our world”. We recognize that it is an ambitious agenda and that much is at stake. We know that national efforts must be stepped up if we are to make the Agenda implementable.
We in Tanzania have integrated the SDGs into our national development plans and strategies, and in collaboration with a broad range of stakeholders, we have taken various steps to ensure effective implementation at the national level. Our second national five-year development plan, launched in June, whose theme is “Nurturing industrialization for economic transformation and human development”, as well as our new 2016-2020 poverty reduction strategy for Zanzibar, are informed by the outcomes of both the 2030 Agenda for Sustainable Development and the African Union’s Agenda 2063. They are the basic frameworks in our efforts to improve the welfare of Tanzanians and ensure that no one is left behind.
In spite of our national efforts, and a significant drive to mobilize domestic resources for implementing the 2030 Agenda and Agenda 2063, we have learned that on our own we cannot realize those ambitious goals in a timely manner. Individual and collective efforts at the local, national and international levels are imperative. We have an international and regional obligation to discharge our commitments in keeping with Goal 17 of the SDGs, the Addis Ababa Action Agenda on financing for development and the Paris Agreement on Climate Change.
Gender equality and women’s empowerment, as fundamental human rights, have now become an acceptable and enduring theme in humankind’s pursuit of equality and justice, a scale for measuring social progress and an important goal in realizing sustainable development. Women’s political and economic participation in leadership roles and decision-making strengthens democracy and equality and gives vigour to the economy. That is the essence of Goal 5.
Moreover, while women’s empowerment and full participation in society are important goals in themselves, they are vital to reducing poverty, achieving universal education, improving maternal and child health and fulfilling other development goals. Economic development is also a strategic tool for expanding women’s political participation and leadership. Without a capacity to generate their own incomes, women face considerable barriers to reaching higher levels of education and obtaining health care and the autonomy needed to participate in politics. Collectively and universally, they represent more than half of the human resources and potential skills and talents available to humankind in our societies.
Tanzania is committed to promoting women’s empowerment at all levels. We are striving to bring more women into the formal sector through capacity- building programmes and advocacy. We have removed discriminatory laws and policies with the aim of empowering women, including by reforming our land laws to entitle all to inheritance and equal access to land. Tanzania has continued to act to improve women’s representation in decision-making bodies. The 2010 general elections saw 126 women elected, and by 2015 that number had increased to 142, amounting to 36.9 per cent of all parliamentarians in the country. It was during the 2015 elections that President Magufuli chose the first-ever female Vice-President of the United Republic of Tanzania, who also happens to be the person participating in the United Nations initiative for the empowerment of women. That reaffirms my country’s determination to see more women in key decision-making positions and to continue scaling up such initiatives to empower women in Tanzania. The process is also increasingly owned by women themselves.
Goal 16 of the SDGs recognizes that corruption undermines efforts to combat poverty and gender inequality. It denies access and acts as a tax on poor families in their access to their rights to public services. That is why the Government of Tanzania has waged a war on corruption by mainstreaming transparency, accountability and effectiveness in the delivery of services by public institutions. We have instituted mechanisms to promote ethical standards and ensure that those holding public office recognize that their primary responsibility is to provide quality and timely service to the public. We have complemented those efforts by enhancing public awareness of the evils of corruption. But national efforts to curb corruption cannot yield sustainable results without support from the international community. Developed countries must hold their investors and multinational companies accountable by ensuring that they pay the taxes they owe. In order to contribute to financing our development, they must also be ready to return the assets and funds that some unscrupulous leaders and individuals steal from developing countries and hide in overseas accounts.
We all know that young people are very important to a nation’s development. They are not only the leaders of tomorrow, they are also the partners of today. Ignoring them can lead to catastrophe, as they are easily lured into harmful activities that are detrimental to society, such as drug trafficking and joining radical extremist groups and terrorist cells. Since young people form a large percentage of our population, we are taking measures to empower that crucial group, which we believe will champion our efforts to implement the 2030 Agenda for Sustainable Development. To that end, we have established a youth development fund that by March of this year had already lent a total of 1.6 billion Tanzanian shillings to 284 youth groups. We therefore call on our development partners to complement our efforts in the same cause.
One of the priorities of the Government of Tanzania is achieving inclusive and quality education for all. We believe that education is one of the most powerful and proven vehicles for attaining sustainable development, and we are working tirelessly to ensure that all girls and boys receive a free primary and secondary education. The Government has reformed its curriculum to improve its provision of a quality education capable of addressing the needs of the twenty-first century. In addition, we are directing our education policy and strategy in order to reach specific vulnerable and marginalized populations, including girls, women and those with disabilities.
When he took office, President Magafuli made primary and secondary education free for all children. The Government has set aside more than 263 billion Tanzanian shillings to cover the full cost of guaranteeing free primary and secondary education for all, thereby demonstrating its commitment to providing free, quality education to the people. The objective is to ensure that we meet target 4.1 of Sustainable Development Goal 4, which requires States to ensure that “all girls and boys complete free, equitable and quality primary and secondary education”.
Climate change is poised to undermine national efforts to reduce poverty. The losses of human, natural, financial, social and physical capital caused by the adverse effects of climate change are of great concern to Tanzania as it strives to attain sustainable development. That is why we have made climate-change adaptation a national priority. Based on the effects of climate change, we have prepared a national adaptation programme of action and subsequent national adaptation plans for Tanzania, aimed at identifying immediate and long- term actions for addressing climate change through our national climate-change strategy.
It is our hope that the Green Climate Fund and other funds will provide the financial resources needed to address adaptation requirements, as their unavailability limits the delivery of national obligations. Our modest estimates show that we need approximately $500 million annually to address the already vivid impacts of climate change. It is therefore important for the United Nations Framework Convention on Climate Change to enhance efforts to address barriers to financial resources from such funds. That will allow developing countries, particularly those that are least developed, to access the necessary resources urgently and without conditionality.
The adoption of the Paris Agreement on Climate Change was truly historic. At the time of ratifying the Agreement, Tanzania submitted its intended nationally determined contributions (INDCs) on both adaptation and mitigation under the Paris Agreement, and was among the first countries to do so. That was a demonstration of our firm commitment to fulfilling our obligations on the protection of the planet and humankind in general. Our INDCs cover both adaptation and mitigation in the context of our national development vision. With over 48 million hectares of forested land, which is more than 54 per cent of our land mass, Tanzania is already making a great contribution to the global community in terms of carbon sink. However, it concerns us that our nationally determined contributions as a global community are not adding up to the collective numbers that will make the world safe for humankind. Those countries with more responsibility and capacity must take the lead by reducing their emissions, since otherwise the Paris Agreement on Climate Change will have very limited effect, if any at all.
Tanzania has not been spared by the world drug problem. Illicit drugs trafficked from other regions are crossing our borders, and some of them remain in our communities. During his inaugural speech at the current session of Parliament, my President made a strong commitment to fighting illicit drug dealers and traffickers. In addressing the issue of international criminality, bringing major dealers to justice will be among the priorities on his agenda. In the clear knowledge that corruption is a barrier to fighting this menace, we are determined to tackle both evils concurrently. Our resolve will remain unshaken, and the Government will continue to strengthen control over the trade in and use of drugs. We need international cooperation in fighting these international crimes.
The horrific terrorist attacks in 1998 on the American Embassy in Dar-es-Salaam is a tragedy our people cannot forget. The increasing speed with which attacks by terrorists and other radical groups have spread around the world has caused the loss of life of thousands of innocent people and the destruction of property. Such acts continue to undermine national, regional and global efforts to reduce poverty and achieve sustainable development. Tanzania is cooperating with the international community to address this global threat and has taken several practical steps, including enacting the Prevention of Terrorism Act of 2002, the Prevention of Terrorism Regulations of 2014, the Money Laundering Act of 2006 and the Amendment to Money Laundering Regulations of 2013. A Financial Intelligence Unit in the Ministry of Finance has also been put in place to combat the financing of terrorism. Furthermore, the Government has established a national counter-terrorism strategy, which coordinates the counter-terrorism efforts of our agencies. It is becoming increasingly evident that Tanzania, and East Africa as a whole, form part of the global terrorist agenda and strategy.
While strengthening our legal framework and capacities to confront this menace, we continue to enhance international cooperation in dealing with terrorism. If we do not take stern measures now, we risk denying our achievement of the 2030 Agenda for Sustainable Development. International terrorism has a grand strategy that intends to envelop and shackle not only East Africa but West Africa and North Africa too, before marching towards Southern Africa. This is a serious threat that must be collectively acknowledged and tackled by the international community.
On the subject of regional conflicts in Africa, Tanzania is concerned about the ongoing conflict in Burundi and its impact, including loss of life, damage to property and the displacement of persons. Tanazania has been one of the host countries for the refugees that flee Burundi sporadically. It is currently hosting more than 165 Burundian refugees who left because of the most recent conflict.
The East African Community member States are working hard to ensure the return of peace to Burundi. We believe that, under the able leadership of His Excellency Mr. Kaguta Yoweri Museveni, President of Uganda, as a mediator and His Excellency Mr. Benjamin William Mkapa, former President of Tanzania, as a facilitator, the peace process, which is now back on track, will regain its former vigour so that it becomes as inclusive as possible and succeeds sooner rather than later.
Tanzania joins the international community in condemning the recent resumption of conflict in South Sudan. The situation has derailed the progress we had made towards settlement of the conflict and the reunification of the Sudan People’s Liberation Movement, in which Tanzania and South Africa played a significant role. We call upon the parties to the conflict in South Sudan to continue working together in the Intergovernmental Authority on Development (IGAD)- led efforts to bring about peace. We hope the positive effects of the August 2015 IGAD peace agreement will continue to prevail and enable the peace process to move forward swiftly and successfully.
As the current Chair of the East African Community, Tanzania convened an Extraordinary Summit earlier this month to address the ongoing political impasse and security crises in both Burundi and South Sudan. It is my hope that both countries will put their national interests, particularly those of their people, first and end the conflicts. We invite the international community to take an interest in these issues, while leaving leadership to the East African Community. These conflicts must continue to be of concern not only to Africa but to the rest of the world, as they impact upon international peace and security.
The Security Council and the General Assembly have adopted numerous resolutions on Palestine and Western Sahara that demand attention and action. The non-implementation of these decisions erodes the credibility of the Organization. As States Members of the United Nations, we must ensure that we put into practice that which we deliberate and agree upon.
Unilateral sanctions and embargoes imposed on countries are a hindrance to development and affect innocent civilians. While we welcome the resumption of bilateral relations between the United States and Cuba, we continue to reiterate our position in favour of the total elimination of embargoes for the betterment of the peoples of both countries. The early lifting of sanctions and embargoes will strengthen relations for the mutual benefit of both parties, the United States and Cuba.
We are currently witnessing a new process for selecting the next Secretary-General. We welcome the hearings of the General Assembly on all aspirants. The process has shown that it is possible for the new Secretary-General to be selected transparently and democratically by all Member States. Furthermore, my delegation is of the view that the Security Council should submit more than one name to the General Assembly for voting. In addition, Tanzania wishes to reaffirm the decision of the African Union Summit during its twenty-seventh ordinary session, held in July, that the selection of the Secretary-General should respect the principle of geographical rotation and take into account gender balance. The selection of the Secretary-General in 2016 will send a clear signal that the permanent members of the Security Council are also ready and willing to embark upon a reform of the Security Council. That process will enhance the credibility of the United Nations and begin the long-overdue reforms of the Security Council and the General Assembly.
In conclusion, Tanzania wishes to pay particular tribute to Secretary-General Ban Ki-moon and his team, who will be ending their tenure at the end of 2016. Under the stewardship of Mr. Ban Ki-moon, who led the Organization by example, we have been able to address in all honesty global issues ranging from climate change to development and peace and security. If other issues have lagged behind, he has at least put them on the agenda of the United Nations. We look forward to the new Secretary-General picking up where Ban Ki-moon leaves off.
